By the Court:
Section 134 of the code of criminal procedure declares that it “ shall be good cause for challenge to any person called as a juror on any indictment: That he was a member of the grand jury which found the indictment.” Section 135 provides that all challenges for cause “ shall .be made before the jury is sworn, and not afterward.”
The objection taken, after trial, to the juror Hickey, is thus declared by statute to be a ground of challenge only, and as such it may be waived. The court below was justified in regarding the failure to interrogate the juror, or to make inquiry into the subject-matter of this cause for challenge, before the jury was sworn, as a waiver of the same. We think the facts shown by the affidavits did not necessarily entitle the plaintiff to a new trial.

Motion overruled.